Reasons for Allowance
The prior art does not teach receiving location information and identifications from content access devices that are proximate to an electronic device, then using that location and ID information to determine if a location of a content device associated with the content provider (not one of the proximate content access devices) mismatches a recorded location for the content device, and when there is a mismatch between the location and device, either 1) reduce a number of instances of content available to the content access device, 2) reduce a number of selectable options, or 3) reduce bandwidth at which content is transmitted.  Further, whichever action is taken, the content is not terminated.  
Note there is a distinction between the proximate devices that are used to determine their location, and the content access device that mismatches the recorded location.
These features, in combination with the other recited limitations, render the claims novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424